Citation Nr: 1634931	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  13-27 840	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for alopecia.

2.  Entitlement to a compensable rating for sinusitis. 

3.  Entitlement to a rating in excess of 10 percent for fibromyalgia. 

4.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.

5.  Entitlement to a rating in excess of 10 percent for osteoarthropathy, right knee.

6.  Entitlement to a rating in excess of 10 percent for osteoarthropathy, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to August 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO), in which the RO granted service connection for alopecia and assigned a noncompensable disability rating.  In that rating decision, the RO also awarded increased separate 10 percent ratings for osteoarthropathy of the right and left knees, and an increased 10 percent rating for lumbosacral strain, but no higher, effective from August 18, 2010 (the receipt date of the claims for increase).  The RO denied increased ratings for sinusitis and fibromyalgia.  The Veteran timely appealed.

During the pendency of the appeal, in November 2013, the RO reduced the separate ratings for the right and left knee disabilities from 10 percent to 0 percent (noncompensable).  However, in October 2014, the RO restored the ratings to 10 percent.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.


The criteria for rating diseases of the spine require that any neurologic disabilities associated with the spine disability be rated separately.  See 38 C.F.R. § 4.71a (2015), Diagnostic Codes (DCs) 5235-5243, Note (1).  The Board notes that a December 2014 VA treatment record reflects that the Veteran reported symptoms of hip pain and pain radiating from her left buttock to the left foot.  She was diagnosed with sciatica and hip x-rays were ordered at that time, which showed no acute findings.  As it is unclear whether the sciatica is related to the Veteran's service-connected back disability and this issue has not yet been adjudicated by the agency of original jurisdiction (AOJ), this issue is referred to the AOJ for appropriate action, to include providing the Veteran with the appropriate forms.  See 38 C.F.R. §§ 19.9(b) (providing for referral to AOJ of issues not yet adjudicated); 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits) (2015).

The issues of entitlement to a rating in excess of 10 percent for lumbosacral strain and separate ratings in excess of 10 percent for osteoarthropathy of the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's hair loss is confined to her scalp, without any evidence, lay or otherwise, that the symptoms more nearly approximated hair loss of the whole body.

2.  Symptoms of the Veteran's sinusitis have most nearly approximated three to six non-incapacitating episodes per year characterized by headaches, pain, purulent discharge, or crusting throughout the period on appeal.

3.  Symptoms of the Veteran's fibromyalgia characterized as constant joint pain, stiffness, tired, depression, tightness, most nearly approximated being present constant or nearly constant throughout the period on appeal.

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for alopecia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.118, Diagnostic Code 7831 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 10 percent, but no higher, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.27, 4.97, Diagnostic Codes (DC) 6513 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating, but no higher, for fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.71, Diagnostic Code 5025 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.     
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the alopecia disability, the Veteran's claim arises from disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the claims for increased ratings for sinusitis and fibromyalgia, the AOJ's September 2010 letter provided fully compliant, pre-adjudicatory notice on this claim.  In this letter, the Veteran was advised of the types of evidence needed to substantiate his increased rating claims, which included describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disability.  Additionally, the Veteran was advised of the respective duties upon himself and VA in obtaining evidence to substantiate the claims as well as the criteria for establishing a disability rating, and an effective date of award.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, as well as post-service private treatment records, VA treatment records, and adequate VA examination reports, as discussed in detail below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
 
For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.



Analysis 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1 , 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55   (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

I.  Claim for Initial Compensable Rating for Alopecia

A noncompensable rating is currently in effect for alopecia.  Throughout the rating period on appeal, she has been assigned that evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7831 (2015).  The Veteran contends that her condition is more severe than currently rated. 

The Board notes that the Veteran is already service-connected for seborrhea dermatitis and related symptoms, a separate skin condition, thus, this condition will not be addressed in this decision. 

The Board finds that a compensable evaluation is not warranted for the service-connected alopecia.  The December 2011 examination report reflects that the Veteran had generalized hair thinning, with no patchy alopecia or scarring of the skin.  The VA examiner noted that the scalp was clean without inflammation.  The VA examiner noted that the hair loss was limited to the scalp and face.  There was no scarring or other abnormalities noted.  Similarly, the April 2014 VA examination report indicated that the Veteran's hair loss was currently limited to the scalp and face.  The VA examiner noted some areas of alopecia around the temples consisting of less than 5% of total body area and less than 5% of exposed body area with no scarring or disfigurement.

Here, the evidence of record demonstrates that the symptoms of the Veteran's service-connected alopecia areata have not more nearly approximated not resulted in loss of all body hair.  Accordingly, a compensable evaluation under the applicable rating criteria is not warranted.  See 38 C.F.R. § 4.7, 4.118, Diagnostic Code 7831 (2015).  Moreover, there are no other applicable diagnostic codes for consideration.  In this regard, the December 2011 and April 2014 VA examiners found that the alopecia had not caused scarring or disfigurement of the head, face, or neck, and did not impact the Veteran's ability to work.  The April 2014 VA examiner observed no evidence of active seborrheic dermatitis and that alopecia appeared stable or slightly improved despite the Veteran's report.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   The Board finds that the severity of the Veteran's service-connected alopecia to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's alopecia.  The criteria relate to the amount of hair loss and the symptom of the alopecia is hair loss.  Moreover, the Veteran's alopecia has not resulted in marked interference with employment or frequent periods of hospitalization.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally in this regard, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). 
	
II.  Claim for Increased Rating for Sinusitis

The Veteran's sinusitis is rated under 38 C.F.R. § 4.97, DC 6513, applicable to chronic maxillary sinusitis.  However, the actual criteria for rating sinusitis is set forth in a General Rating Formula under 38 C.F.R. § 4.97.  Under that formula, a noncompensable rating is warranted where the sinusitis is detected by X-ray only, a 10 percent rating is warranted for one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or for near-constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

In her substantive appeal and during her May 2016 personal hearing, the Veteran reported symptoms of constant runny nose, headaches, crusting of the nose, tenderness, burning sensation, and infections requiring injections.  The Veteran also stated that she got sinus infections about two to three times a year and that she could not get out of bed at least one to two days during the flare-ups.  She indicated that she experienced daily symptoms of drainage, sore throat, head congestions, lightheadedness, and that she cannot function as a result of loss of energy, strength, and appetite.  During the hearing, the Veteran also indicated that the sinusitis impacts her ability to work. 

August 2010 VA treatment record reflects treatment for allergic rhinitis and the nasal passage was clear with mild swelling and no discharge.

September 2010 to January 2011 private treatment records reflect that the Veteran was treated for nasal drainage and congestion, which the physician indicated was likely viral and due to allergic rhinitis. 

A December 2011 VA examination report reflects that the Veteran reported symptoms of congestion, rhinorrhea, itchy and dry eyes, and that she was tested for allergies and found to be allergic to grass pollen, dander, and that these symptoms occur year-around.  The Veteran indicated that in the last two years, her symptoms worsens twice a year with sinus congestion and increased pain in the maxillary sinuses associated with headaches for which she takes an antibiotic shot.  The Veteran's symptoms were described as episodes of sinusitis, headaches, pain, and tenderness of affected sinus with two non-incapacitating episodes over the past twelve months.  There was no sinus tenderness on the frontal or the maxillary sinuses on palpation noted. 

A March 2014 VA treatment record reflects that the Veteran complained of frontal headaches and nasal stuffiness.  An April 2014 VA treatment record noted a normal nasal cavity and a June 2014 VA treatment record reflects that the Veteran indicated that she no longer experienced headaches and nasal stuffiness. 

In February 2015, the Veteran reported that she experiences days in which her sinuses really bother her and had been using a face nasal mask.  In a March 2015 VA treatment record, the Veteran indicated that her symptoms have improved and that she no longer had frequent headaches and nasal stuffiness as nasal spray combination has helped.

The above evidence reflects that the Veteran has indicated to health care professionals and during the Board hearing that she experiences symptoms of headaches, pain, and discharge or crusting approximately two to three times per year.  The Board finds these statements to be competent and credible.  There is thus evidence that the Veteran has had symptoms that fall within the definition of non-incapacitating episodes three to six times per year.  Resolving reasonable doubt in favor of the Veteran, the Board finds that her symptoms more nearly approximate the criteria for a 10 percent rating for sinusitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The symptoms do not, however, meet or more nearly approximate the criteria for a rating higher than 10 percent because there is no lay or medical evidence of more than six non-incapacitating episodes or incapacitating episodes, or polyps.  In addition, a separate 10 percent rating is not warranted under DC 6522 for allergic rhinitis, as it would constitute pyramiding, i.e., evaluating the same manifestations such as difficulty breathing due to nasal discharge or obstruction of the nasal passage under different diagnostic codes.  38 C.F.R. § 4.14.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   The Board finds that the severity of the Veteran's service-connected sinusitis to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's sinusitis.  Those criteria include incapacitating episodes, headaches, pain, purulent discharge, crusting, and antibiotic treatment, and these criteria contemplate the symptoms described by the Veteran of runny nose, headaches, crusting, tenderness, burning sensation, and infections.  There is also no evidence of frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for sinusitis is not warranted.  38 C.F.R. § 4.16(b); Thun, 22 Vet. App. 111.

Finally in this regard, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). 

For the foregoing reasons, a rating of 10 percent, but no higher, is warranted for the Veteran's sinusitis.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

III.  Claim for Increased Rating for Fibromyalgia

The Veteran's fibromyalgia is currently assigned a 10 percent rating.  The Veteran contends that she is entitled to an increased rating.  Under Diagnostic code 5025, fibromyalgia is described with symptoms of widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A 20 percent rating is assigned when there are episodic symptoms, with exacerbations often precipitated by environmental or emotional stress or by overexertion, present more than one-third of the time.  A maximum 40 percent rating is assigned for symptoms which are constant, or nearly constant, and refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

The Veteran reported symptoms of constant joint pain, stiffness, tired, depression, tightness, and difficulty walking.  During her May 2016 personal hearing, she also indicated that she experienced weakness and tenderness in her muscles and that she has daily irritable bowel syndrome with a recent episode of colitis.  

An October 2010 VA examination report reflects that the Veteran reported symptoms of stiffness in neck and trapezius muscles, arms, forearms, and thighs.  She expressed that all of her muscles and joints hurt daily.  She indicated that she could not sit or drive long hours because of pain and that she could not sleep well.   She reported experiencing weakness and fatigue, as well.  The VA examiner concluded that the symptoms were of wide spread diffuse pain involving all the joints and muscle without focal synovitis and associated tender points.  The VA examiner also indicated that she has migraine and irritable bowel syndrome as comorbidities of fibromyalgia.

A December 2011 VA examination report reflects complaints of joint pains and muscle pains all over.  The VA examiner noted constant or nearly constant symptoms of widespread musculoskeletal pain, stiffness, sleep disturbances, paresthesias, headache, depression, and constipation.  There was pain noted in the low cervical region, second rib, and the suboccipital muscle insertion.  The VA examiner indicated that the Veteran's fibromyalgia did not impact her ability to work, as she had been working full-time until she got laid off in October
2011, and took medication for the disability while continuing to work. 

The Veteran consistently reported experiencing constant symptoms of chronic pain throughout the period on appeal, and the December 2011 VA examiner characterized the Veteran's symptoms as being present constant or nearly constant, which the Board finds more nearly approximates the criteria of "near constant" symptoms.  The Veteran's reports of such chronic pain were received during the same time period that VA treatment records reflect she had been receiving treatment for her fibromyalgia without relief of her described symptoms, which approximates the criteria for symptoms that are "refractory to therapy."  The Veteran has also indicated that medications have not alleviated her symptoms.  There is no reason to doubt the Veteran's credibility.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, a rating of 40 percent, but no higher, for fibromyalgia is warranted for the entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A 40 percent rating is the schedular maximum for fibromyalgia.  Therefore, no higher schedular rating is available for this disability. 

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   The Board finds that the severity of the Veteran's service-connected fibromyalgia to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's fibromyalgia, described as constant joint pain, stiffness, tired, depression, and tightness.  There is also no evidence of frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for fibromyalgia is not warranted.  38 C.F.R. § 4.16(b); Thun, 22 Vet. App. 111.

Finally in this regard, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). 

IV. Total Disability Rating Based on Individual Unemployability (TDIU)

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran has retired and, when asked during the Board hearing if she had retired due to her service connected disabilities, the Veteran answered in the negative.  Board Hearing Transcript, at 13.  This evidence reflects that the service connected disabilities did not cause unemployability.  Moreover, although the Veteran generally indicated that her disabilities had affected her ability to work, the December 2011 and April 2014 VA examiners concluded that the Veteran's alopecia did not impact her ability to work, the December 2011 VA examiner concluded that the Veteran's sinusitis did not impact her ability to work, and the December 2011 VA examiner concluded that her fibromyalgia did not impact her ability to work, as she continued to work full-time while taking medication until she was laid off.  Therefore, the matter of the entitlement to a TDIU based on the Veteran's service connected disabilities has not been raised by the evidence of record.


ORDER

Entitlement an initial compensable rating for alopecia is denied.

Entitlement to a 10 percent rating, but no higher, for sinusitis is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a 40 percent rating, but no higher, for fibromyalgia is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran's claims for higher ratings for back disability and for left and right knee disabilities must be remanded for further development.  

With respect to the Veteran's claims for higher rating for left and right knee disabilities, the Veteran was last afforded a VA examination in April 2014.  However, the Board finds that the VA examination is inadequate because the knee joints were not tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing pursuant to 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Board finds a remand is necessary to afford the Veteran another VA examination.  See Barr, 21 Vet. App. 303.

Similarly, regarding the Veteran's claim for a higher rating for back disability, the Veteran was last afforded a VA examination in January 2012, which also did not conduct testing in active or passive motion, in weight-bearing and non-weight bearing.  See id.  Thus, a remand is also warranted for this issue to provide the Veteran with another VA examination. 

As the claims are being remanded, VA treatment records since April 2016 should also be obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since April 2016.

2.  Then schedule the Veteran for a VA examination, with a qualified VA physician to determine the current severity of his lumbosacral strain. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

All pertinent pathology should be noted in the evaluation report in accordance with the current disability benefits questionnaire.

The examiner should specifically report the results (in degrees) of active, passive, weight-bearing, and non-weight bearing range-of-motion testing of the Veteran's thoracolumbar spine, and, if possible, with the range of the opposite undamaged joint.

3.  The Veteran should be also afforded a VA orthopedic examination to determine the current severity of the service-connected osteoarthropathy of the right and left knees.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

All pertinent pathology should be noted in the evaluation report in accordance with the current disability benefits questionnaire.

The examiner should specifically report the results (in degrees) of active, passive, weight-bearing, and non-weight bearing range-of-motion testing of the Veteran's knees.

4.  After the above development has been completed and any additional development deemed appropriate, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


